 



Exhibit 10.5
AGREEMENT FOR SALE AND PURCHASE
OF MEMBERSHIP INTERESTS
     THIS AGREEMENT (the “Agreement”) entered into and effective this 2nd day of
June, 2006, (the “Effective Date”) by and between RX DEVELOPMENT RESOURCES, LLC,
a Florida limited liability company, and/or Assignee (“Seller”) and PHILIPPE
BOULANGEAT (“Buyer”).
RECITALS:
     A. The Seller is the sole member in FOCUS-ED, LLC, a Florida limited
liability company (the “Company”).
     B. Without any intention to cause the dissolution of the Company under
Florida law, the Seller desires to sell one hundred percent (100%) of the
limited liability company membership interest in the Company (the “Interests”)
to Buyer and Buyer desires to purchase the Interests and to continue to operate
the Company without interruption, subject to and in accordance with all of the
terms, provisions, conditions and limitations, and for the purchase price, set
forth in this Agreement.
AGREEMENT:
     NOW, THEREFORE, in consideration of the premises, the covenants herein
contained, the sums of money to be paid hereunder and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
     1. Sale and Purchase of Interest in Company. The Seller agrees to sell and
the Buyer agrees to purchase, subject to and in accordance with all of the
terms, provisions, conditions and limitations set forth in this Agreement and
free and clear of all security interests, pledges, liens, encumbrances, claims,
interests, restrictions and limitations (except for those restrictions and
limitations set forth in this Agreement and in the Operating Agreement), the
Interests in the Company owned by the Seller.
     2. Purchase Price for Interests. The purchase price payable by Buyer to
Seller for the Interests shall be One Hundred Five Thousand Dollars
($105,000.00) (the “Purchase Price”). The Buyer shall pay Seller the Purchase
Price in full in cash at Closing.
     3. Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall occur at the offices of Seller’s legal counsel at such time as
the parties may mutually agree, but in no event later than May 19, 2006.
     4. Representations and Warranties of Seller as to the Interests. The
Seller, in order to induce the Buyer to enter into this Agreement and close the
transactions contemplated by this

 



--------------------------------------------------------------------------------



 



Agreement and as a material consideration therefor, makes the following
representations and warranties:
          (a) The Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Florida has the
requisite power and authority to own, lease and operate its business and to
consummate the transaction contemplated hereby.
          (b) The execution and delivery by the Seller of this Agreement and the
other instruments and agreements to be executed by it as provided for herein,
and the performance by it of its obligations hereunder and thereunder, have been
duly and validly authorized by all necessary corporate or company action on its
part, and this Agreement and all other such instruments and agreements delivered
or to be delivered in connection herewith are or will be valid and binding
obligation, enforceable against Seller in accordance with their respective
terms.
          (c) The Company is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Florida. Seller is
the sole member of the Company and Barry Butler is the sole Manager of the
Company. The Company has all requisite power and authority to own, lease and
operate its properties and to carry on its business as presently conducted by
it.
          (d) There are no outstanding or authorized subscriptions, options,
warrants, calls, rights, commitments or any other agreements of any character
which obligate or may obligate the Company to issue any additional interest in
the Company.
          (e) The Seller has, and will transfer to the Buyer, good, marketable
and sufficient title to and possession of all of the Interests, in each case
free and clear of all mortgages, liens, pledges, charges, claims, encumbrances,
restrictions, or rights, title and interests in others. The Seller and the
Interests are subject to no restrictions on transfer that will be breached by
the consummation of the transactions contemplated hereby. As of the date hereof,
the Seller has not entered into any agreement to sell the Interests other than
pursuant to this Agreement, and the Company has not granted any right or option
to purchase any of its assets to any person or entity.
          (f) Neither the execution and delivery by the Seller of this Agreement
and the other agreement provided for herein, nor the performance by them of
their obligations hereunder and thereunder, will, nor with the giving of notice
or the lapse of time or both would, conflict with or result in a breach of or
constitute a default under any provision of the Articles of Organization, the
Operating Agreement of the Company, or any other agreements and governing
documents of or binding upon any of the Seller or the Company.
          (g) To Seller’s knowledge, no consent, approval or agreement of any
person, party, court, government or entity is required to be obtained by the
Seller in connection with the execution and delivery of this Agreement or the
consummation of the transaction contemplated hereby.

2



--------------------------------------------------------------------------------



 



     “Seller’s’ knowledge,” or words of similar import, as used in this
Agreement with respect to the Company means that of Barry Butler only and of no
other person and is based solely on his direct actual present knowledge without
investigation or a requirement for same.
     5. Buyer’s Representations and Warranties.
          (a) Seller has made available to the Buyer the opportunity to ask
questions of and receive answers from the Company concerning the business and
operations of the Company, and to obtain any additional information relating
thereto, to the extent that the Company possess such information or can acquire
it without unreasonable effort or expense, necessary to verify the accuracy of
the information given to it;
          (b) Buyer has reviewed and is fully advised with respect to the
business, financial condition, assets and liabilities, and prospects of the
Company, and he has such knowledge and experience in financial and business
matters so as to enable him to evaluate the merits and risks of purchasing and
owning the Interests in the Company;
          (c) Buyer is purchasing the Interests for investment purposes only and
not for resale or with a view to any distribution or resale thereof in violation
of the registration requirements of applicable federal or state securities laws.
Buyer has no contract, understanding or arrangement with any person to sell,
transfer or pledge to such person, or anyone else, any of the Interests, and
Buyer has no present plans or intentions to enter into any such contract,
understanding or arrangement
          (d) Neither the Seller, the Company, nor any of its agents, employees
or affiliates has made any representations or warranties, oral or otherwise,
concerning the Company except those that have been made in this Agreement. Buyer
is not relying upon any information, other than the results of his own
independent review of the written information provided to Buyer at his request
by the Seller or the Company.
     6. Closing Costs and Deliveries.
          (a) All costs and expenses necessary to close the transactions
contemplated by this Agreement and to effectuate the admission of Buyer as a
member in the Company pursuant to the terms of the Operating Agreement and this
Agreement (excluding, however, all legal fees incurred by either party in
connection with the negotiation and preparation of this Agreement and in closing
the transactions contemplated by this Agreement, which shall be the
responsibility of the party incurring such fees) whether or not specifically
mentioned herein shall be shared equally by Seller, on the one hand, and Buyer,
on the other hand.
          (b) The Seller shall deliver to Buyer at the Closing the Assignment of
Company Interests in the form of those attached as Exhibit “A” together with
such other documents and instruments as shall reasonably be requested by counsel
for Buyer with respect to the consummation of the transactions contemplated by
this Agreement.

3



--------------------------------------------------------------------------------



 



     7. Indemnification.
          (a) Buyers Indemnity. The Buyer agrees to forever indemnify, protect
and hold harmless the Seller from and against the following (including, without
limitation, the reasonable fees and disbursements of counsel arising out of the
following), which shall survive the Closing for one hundred eighty (180) days,
provided, however, that suit on any claim must be initiated within such one
hundred eighty (180) day period:
          (i) any and all liabilities and obligations of the Company of any
nature, whether existing, accrued, absolute, contingent or otherwise, existing
on the Closing Date to the extent the same have been disclosed to the Buyer in
this Agreement and/or the Exhibits attached hereto or arising after the Closing
Date and based upon facts or events occurring, in whole or in part, after the
Closing Date.
          (ii) any and all claims, demands, actions, suits, judgments,
liabilities, payments, damages, deficiencies, costs and/or expenses resulting
from or arising out of any misrepresentation, concealment of a material fact,
omission of a material fact, or breach of or untruth of any warranties or
representations in this Agreement attributable to the Buyer under or related to
this Agreement. The provisions of this Section 7 shall survive the Closing.
          (b) The Seller agrees to indemnify, defend, protect and hold harmless
Buyer from and against the following (including, without limitation, the
reasonable fees and disbursements of counsel arising out of the following),
which shall survive the Closing for one hundred eighty (180) days, provided,
however, that suit on any claim must be initiated within such one hundred eighty
(180) day period:
          (i) any and all liabilities and obligations of the Company of any
nature, whether existing, accrued, absolute, contingent or otherwise,
(1) existing through the Closing Date, or (2) arising after the Closing Date but
based upon facts or events occurring, in whole or in part, prior to or on the
Closing Date, except for those liabilities and obligations disclosed on Exhibit
“B” attached to this Agreement; and
          (ii) any and all claims, demands, actions, suits, judgments,
liabilities, payments, damages, deficiencies, costs and/or expenses resulting
from or arising out of any material misrepresentation, concealment of a material
fact, omission of a material fact, or material breach of or inaccuracy in any
warranties or representations in this Agreement made by or attributable to the
Seller under this Agreement or any material breach by Seller or the Company of
any agreements, covenants or obligations under this Agreement.
     8. Conditions Precedent to Closing. The obligation of Buyer to close the
sale and purchase transaction contemplated in this Agreement shall be and hereby
is expressly conditioned upon the prior occurrence, satisfaction or fulfillment
of the following:

4



--------------------------------------------------------------------------------



 



          (a) Representations and Warranties. That at the time of closing all
representations and warranties of the Seller made in this Agreement shall be
true and correct and there shall have been no material breach or breaches of the
same by Seller.
          (b) Satisfaction of Seller Obligations. That at the time of closing
all obligations of the Seller provided in this Agreement shall have been fully
satisfied or shall have occurred or shall have been waived by Buyer in writing
or as otherwise provided in this Agreement.
          (c) Termination of Agreement. That the Agreement has not been
terminated pursuant to its terms.
          (d) Closing Documents. The Seller shall have delivered to the Buyer by
or on the Closing Date the following:
(i) the Assignment of Company Interests;
(ii) such further instruments of conveyance, transfer and assignment or other
documents as may reasonably be required by the Buyer or its counsel in order to
effectuate the provisions of this Agreement and the transactions contemplated
herein.
          The Buyer shall have delivered to the Seller by or on the Closing Date
the following:
(i) such instruments of or other documents as may reasonably be required by the
Buyer or its counsel in order to effectuate the provisions of this Agreement and
the transactions contemplated herein.
9. [Intentionally Omitted.]
     10. Prorations.
          (a) Taxes. All ad valorem real and personal property taxes shall be
prorated as of the Closing Date based upon the current year’s taxes at the
maximum discount available as of thirty (30) days following the Closing Date. If
the current year’s taxes are not available, then taxes will be prorated on the
gross amount of the prior year’s taxes and reporated upon receipt of the tax
bill for the year of closing.
          (b) Income and Expenses. All income and expense with respect to the
Seller’s business shall be prorated as of the Closing Date. Any continuing
services for which a separate bill through the Closing Date cannot be obtained
shall be prorated as of the Closing Date when received, and if unpaid as of the
Closing Date, shall be paid by the appropriate party

5



--------------------------------------------------------------------------------



 




within fifteen (15) days after reasonable proof of payment of such charge is
submitted. The Seller shall pay all obligations of the Company up through the
day before the Closing Date.
     11. Notices. Any notice or other communication permitted or required to be
given hereunder by one party to the other, for all purposes and time periods set
forth in this Agreement, shall be in writing and shall be delivered by hand or
deposited in the United States Mail, registered or certified, postage prepaid,
return receipt requested, or sent by recognized overnight courier service such
as Federal Express to the address specified below or at such other address as
may hereafter be designated in writing by any such party. Such notice shall be
deemed received upon receipted delivery or refusal to accept same.

         
 
  To Seller:   RX Development Resources, LLC
c/o Barry Butler
3110 Cherry Palm Drive, Suite 350
Tampa, Florida 33619
 
       
 
  With Copy to:   R. Reid Haney, Esq.
Ward Rovell, Professional Association
Bank of America Plaza
101 East Kennedy Boulevard
Suite 4100
Tampa, Florida 33602
 
      Telephone No: 813.222.8700
 
      Facsimile No: 813.222.8701
 
      rhaney@wardrovell.com
 
       
 
  To Buyer:   Philippe Boulangeat
3110 Cherry Palm Drive, Suite 350
Tampa, Florida 33619

     12. Miscellaneous.
          (a) Litigation and Attorneys’ Fees. If it shall be necessary for
either party to this Agreement to bring suit to enforce any provisions hereof or
for damages on account of any breach of this Agreement, the prevailing party on
any issue in any such litigation and any appeals therefrom shall be entitled to
recover from the other party, in addition to any damages or other relief granted
as a result of such litigation, all costs and expenses of such litigation and a
reasonable attorneys’ fee as fixed by the court.
          (b) Time of Essence. Time is of the essence of this Agreement and in
the performance of all conditions and covenants to be performed or satisfied by
either party hereto. Waiver of performance or satisfaction of timely performance
or satisfaction of any condition or covenant by one party shall not be deemed to
be a waiver of the performance or satisfaction of any other condition or
covenant unless specifically consented to in writing. Any reference herein to
time periods of less than six (6) days shall in the computation thereof exclude
Saturdays,

6



--------------------------------------------------------------------------------



 




Sundays and legal holidays, and whenever a date specified herein shall fall on a
Saturday, Sunday or legal holiday, the date shall be extended to the next
succeeding business day.
          (c) Counterparts. This Agreement may be executed in one or more
duplicate counterparts, each of which shall upon execution by all parties be
deemed to be an original.
          (d) Captions and Paragraph Headings. Captions and paragraph headings
contained in this Agreement are for convenience and reference only and in no way
define, describe, extend or limit the scope or content of this Agreement nor the
intent of any provision hereof.
          (e) Governing Law and Binding Effect. The interpretation and
enforcement of this Agreement shall be governed by and construed in accordance
with the laws of the State of Florida and shall bind, and the benefits and
advantages shall inure to and be enforceable by the Buyer and Seller as well as
their respective personal representatives, heirs, successors and assigns.
Jurisdiction and venue for any disputes hereunder shall be in the Circuit Court
of Hillsborough County, Florida. Whenever used, the singular name shall include
the plural, the plural the singular, and the use of any gender shall be
applicable to all genders.
          (f) Integrated Contract, Waiver and Modification. This Agreement
represents the complete and entire understanding and agreement between and among
the parties hereto with regard to all matters involved in this Agreement and
supersedes any and all prior or contemporaneous agreements, whether written or
oral. This Agreement may not be modified or amended, nor may any provision
contained herein be waived, except in writing signed by all parties, or if such
modification, amendment or waiver is for the benefit of one or more of the
parties hereto and to the detriment of the others, then the same must be in
writing signed by all parties to whose detriment the modification, amendment or
waiver inures.
          (g) Effective Date. The “Effective Date” or date hereof shall be the
date on which this Agreement has been executed by the Seller, as evidenced by
the date following their signature line, and a facsimile of the signature pages
has been sent to the Buyer’s attorney followed by overnight delivery of
originals of same.
          (h) Non-Merger. In addition to any specific language of non-merger
found in certain sections of this Agreement, any provision hereof which by its
terms would be reasonably performed after the Closing shall survive the Closing
and shall not merge in the Closing or in the deed, except as specifically
provided to the contrary herein.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have set their hands and seals as of
the Effective Date.

                      Signed, sealed and delivered
in the presence of:                
 
                    /s/ Roger Vogel       /s/ Philippe Boulangeat              
    Print Name: Roger Vogel       Philippe Boulangeat    
 
                                 
Print Name:
          Date:   June 2, 2006    
 
                   
 
                                “Buyer”
   
 
                                RX DEVELOPMENT RESOURCES, LLC,
a Florida limited liability company    
 
                    /s/ Penelope A. Cobb       /s/ Barry Butler                
  Print Name: Penelope A. Cobb       Barry Butler, Managing Member    
 
                                 
Print Name:
          Date:   June 2, 2006    
 
                   
 
                   
 
              “Seller”    

8



--------------------------------------------------------------------------------



 



EXHIBITS

         
Exhibit A
  —   Form Assignment of Membership Interest
 
       
Exhibit B
  —   Assumed Pre-Closing Obligations

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
Assumed Pre-Closing Liabilities
Seller shall be responsible for payment of obligations payable or accrued
through the Closing except to the extent such obligations relate to the medical
education contracts to which the Company is a party or under which it has
obligations. By way of illustration but not limitation, Seller shall be
responsible for payment of legal fees incurred by the Company through the date
of Closing.

 